internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-116398-99 date nov legend x date trust trust trust this responds to your letter dated date and subsequent correspondence written on behalf of x requesting a ruling that x’s election to be treated as an s_corporation was an inadvertent invalid election under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated on date subsequent to incorporation x made an s_corporation_election effective date that was accepted by the applicable service_center at the time that x filed the election to be taxed as an s_corporation x’s shareholders included trust trust and trust the trusts it is represented that the trusts possessed the elements of a qualified_subchapter_s_trust qsst described in sec_1361 due to an oversight plr-116398-99 none of the trusts’ beneficiaries made a timely qsst election under sec_1361 because the trusts did not timely file the qsst elections x’s election to be treated as an s_corporation was ineffective when x's accountant discovered the oversight x submitted this private_letter_ruling request x represents that at all relevant times x and its shareholders treated x as an s_corporation x and its shareholders agree to make any adjustments necessary consistent with the treatment of x as an s_corporation as may be required further x represents that the failure_to_file timely qsst elections was not motivated by tax_avoidance law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a subchapter_s_corporation shareholder sec_1361 states that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 and the qsst's beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst's s_corporation stock to which the election under sec_1361 applies under sec_1361 the beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election under sec_1362 an election to be an s_corporation will be terminated whenever the corporation ceases to be a small_business_corporation section of the small_business job protection act act pub_l_no 110_stat_1755 enacted date amends sec_1362 effective for taxable years beginning after date sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made by reason of a failure to meet the requirements of section plr-116398-99 b or to obtain shareholder consents the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation is treated as continuing to be an s_corporation during the period specified by the secretary the legislative_history for the act indicates that congress intends that the internal_revenue_service be reasonable in exercising its authority and apply standards that are similar to those applied under present law to inadvertent terminations and other late or invalid elections h_r conf_rep no 104th cong 2d sess s rep no 97th cong 2d sess 1982_2_cb_718 in discussing sec_1362 of the code provides in part as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers i t may be appropriate to waive the terminating event when the one class of stock requirement was inadvertently breached but no tax_avoidance had resulted it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts conclusions based solely on the facts submitted and the representations made we conclude x’s election to be treated as a subchapter_s_corporation was plr-116398-99 ineffective because the elections under sec_1361 were not filed the ineffectiveness of the election was inadvertent within the meaning of sec_1362 no later than a reasonable period of time after discovery of the terminating event steps were taken to acquire the required shareholder consents and no tax_avoidance was intended nor will result from the continued treatment of x as a subchapter_s_corporation therefore pursuant to sec_1362 x will be treated as a subchapter_s_corporation beginning on date and thereafter provided that x’s subchapter_s_election is not otherwise terminated under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed on whether x’s original election to be an s_corporation was a valid election under sec_1362 or whether the trusts are qssts within the meaning of sec_1361 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter will be sent to the taxpayer signed david r haglund sincerely david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
